Citation Nr: 1022478	
Decision Date: 06/17/10    Archive Date: 06/24/10

DOCKET NO.  08-24 023	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for right knee 
disability, to include as secondary to service-connected back 
disability.

2.  Entitlement to service connection for left ear hearing 
loss.

3.  Entitlement to a compensable disability rating for right 
ear hearing loss.

4.  Entitlement to a total disability rating based on 
individual employability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The Veteran served on active duty from September 1978 to 
January 1980.

This appeal comes before the Board of Veterans' Appeals 
(Board) from rating decisions by the St. Petersburg, Florida 
Regional Office (RO) of the United States Department of 
Veterans Affairs (VA).  In a November 2007 rating decision, 
the RO denied a TDIU.  In a January 2009 decision, the RO 
denied service connection for right knee disability and 
denied a compensable disability rating for right ear hearing 
loss.  In a May 2009 decision, the RO denied service 
connection for left ear hearing loss.

The issues of service connection for right knee disability 
and entitlement to a TDIU are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the Veteran if further action is required on his part.


FINDINGS OF FACT

1.  Hearing loss disability in the left ear was not shown in 
service or for many years thereafter, and the preponderance 
of the competent evidence does not link the disorder to 
service. 

2.  The Veteran has Level I hearing impairment in his right 
ear.


CONCLUSIONS OF LAW

1.  Left ear hearing loss was not incurred or aggravated 
during service.  38 U.S.C.A. §§ 1101, 1131, 1137, 5107 (West 
2002); 38 C.F.R. § 3.303, 3.307, 3.309 (2009).

2.  The Veteran's right ear hearing loss does not meet the 
criteria for a compensable disability rating.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. § 4.85, Diagnostic Code 
6100 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) redefined VA's duty to assist a 
claimant in the development of a claim for VA benefits.  VA 
regulations for the implementation of the VCAA were codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2009).

The notice requirements of the VCAA require VA to notify the 
Veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2009).  
The United States Court of Appeals for Veterans Claims 
(Court) has stated that the requirements apply to all five 
elements of a service connection claim: veteran status, 
existence of a disability, a connection between the veteran's 
service and the disability, degree of disability, and 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id.; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  Insufficiency in the 
timing or content of VCAA notice is harmless, however, if the 
errors are not prejudicial to the claimant.  Conway v. 
Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice 
errors are reviewed under a prejudicial error rule).

In this case, the RO provided VCAA notice in letters issued 
in September 2008 and June 2009, prior to the decisions on 
appeal.  In those letters, the RO advised the Veteran what 
information and evidence was needed to substantiate claims 
for service connection and increased ratings.  The RO 
informed the Veteran what information and evidence must be 
submitted by the Veteran, and what information and evidence 
would be obtained by VA.  The September 2008 letter advised 
the Veteran to submit evidence from medical providers, 
statements from others who could describe their observations 
of his disability level, and his own statements describing 
the symptoms, frequency, severity and additional disablement 
caused by his service connected hearing loss.  Both letters 
advised the Veteran of the necessity of providing medical or 
lay evidence demonstrating the level of disability and the 
effect that the disability has on his employment.  The notice 
also provided examples of pertinent medical and lay evidence 
that the Veteran may submit (or ask the Secretary to obtain) 
relevant to establishing entitlement to a disability 
evaluation.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 
(Fed. Cir. 2009) (VCAA notice in a claim for increased rating 
need not be "veteran specific").  The 2008 letter also 
advised the Veteran how VA determines effective dates.  The 
case was last adjudicated in November 2009.

The record reflects that VA has made reasonable efforts to 
obtain relevant records adequately identified by the Veteran, 
including service treatment records, post service treatment 
records, VA examination reports, Social Security 
Administration records, and the transcript of the Travel 
Board hearing before the undersigned Veterans Law Judge.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The Veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The Veteran was an active 
participant in the claims process by submitting evidence and 
argument.  Thus, the Veteran was provided with a meaningful 
opportunity to participate in the claims process and has done 
so.  Any error in the sequence of events or content of the 
notices is not shown to have affected the essential fairness 
of the adjudication or to cause injury to the Veteran.  
Therefore, any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See Conway, 353 
F.3d at 1374, Dingess, 19 Vet. App. 473; see also ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Left Ear Hearing Loss

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
competent evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Barr v. Nicholson, 21 
Vet. App. 303 (2007); Pond v. West, 12 Vet App. 341, 346 
(1999).

Moreover, where a veteran served continuously for ninety (90) 
days or more during a period of war, or during peacetime 
service after December 31, 1946, and sensorineural hearing 
loss becomes manifest to a degree of 10 percent within one 
year from date of termination of such service, such disease 
shall be presumed to have been incurred in service, even 
though there is no evidence of such disease during the period 
of service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2009).  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 4.85 (2009).

In Hensley v. Brown, 5 Vet. App. 155 (1993), the Court noted 
that 38 C.F.R. § 3.385, "does not preclude service 
connection for a current hearing disability where hearing was 
within normal limits on audiometric testing at separation 
from service."  5 Vet. App. at 159.  The Court explained 
that:

[W]hen audiometric test results at a 
veteran's separation from service do not 
meet the regulatory requirements for 
establishing a "disability" at that 
time, he or she may nevertheless 
establish service connection for a 
current hearing disability by submitting 
evidence that the current disability is 
causally related to service.

5 Vet. App. at 160.

Audiometric testing in the right ear during the Veteran's 
October 1979 service separation examination revealed that the 
auditory threshold in the 4000 Hertz frequency was 40 
decibels.  In the left ear none of the thresholds at the 
measured frequencies was 40 decibels or greater, and there 
were not three or more thresholds of 26 decibels or greater.  

In January, March, and April 2008, the Veteran received VA 
outpatient treatment for hearing impairment in both ears.  He 
reported a gradual decrease in hearing ability.  He was noted 
to have a history of noise exposure including military, 
occupational, and recreational.  Testing revealed bilateral 
hearing loss.  The Veteran received hearing aids for both 
ears.  In January 2008 treatment notes, the treating 
audiologist reported that, based on the 2008 test results and 
the reported history of military noise exposure, it was more 
likely than not that a component of the Veteran's hearing 
loss was the result of acoustic trauma during service, unless 
hearing evaluations performed at service discharge or later 
showed that his hearing was within normal limits or 
significantly better at that time.

The Veteran had a VA audiological evaluation in December 
2008.  He reported that he was a wheeled vehicle mechanic 
during service, and that did not receive hearing protection.  
He stated that after service he worked as a mechanic, doing 
light engine repairs.  He stated that his recreational 
activity was fishing.  On testing, puretone thresholds in the 
left ear were 20, 30, 40, 45, and 55 decibels at 500, 1000, 
2000, 3000 and 4000 Hertz, respectively.  Speech audiometry 
revealed speech recognition ability of 100 percent in the 
left ear.  The examining audiologist's impression was normal 
hearing sloping to a mild to moderate sensorineural hearing 
loss bilaterally.  The examiner was not provided with the 
Veteran's claims file or medical records.  With respect to 
the etiology of the hearing loss, the examiner noted that the 
Veteran was exposed to noise during service and after service 
in his work as a mechanic.  The examiner stated, "It cannot 
be determined as to the percentage of hearing loss that is 
due to military [versus] occupational."

The RO sought additional professional review and a clarifying 
opinion on the issue.  In April 2009, a VA audiologist 
indicated that he had reviewed the Veteran's service 
treatment records and VA records.  The audiologist found that 
test results showed no change in hearing ability in the 
Veteran's left ear during service.  The audiologist indicated 
that post-service occupational noise exposure could account 
for the current left ear hearing loss.  Based on those 
factors, the audiologist provided the opinion that the 
Veteran's left ear hearing loss was not caused by or a result 
of military service.

In the March 2010 Travel Board hearing, the Veteran stated 
that his noise exposure during service was from his regular 
work as a mechanic on diesel truck engines, and from the 
testing of a new tank.  He asserted that both his right and 
left ears had the same noise exposure.  He stated that he 
noticed trouble hearing right away after the noise exposure, 
but did not seek treatment at that time.  He indicated that 
he currently had hearing aids for both ears.

The Veteran has indicated that he worked as an engine 
mechanic both during service and for many years after 
service.  At the end of service, he had high frequency 
hearing loss in his right ear, but testing did not show that 
his left ear had hearing loss disability as defined for VA 
purposes.  A VA audiologist who reviewed the claims file 
determined that events during the Veteran's service did not 
cause his current left ear hearing loss.  That opinion was 
provided following claims file review and provided a 
rationale for the conclusion and is entitled to great 
probative weight.  

While a January 2008 treatment note indicated that it was 
more likely than not that a component of the Veteran's 
hearing loss was the result of noise exposure in service, the 
audiologist stated that such was the case "unless hearing 
evaluations performed at the time of ... military discharge are 
available to document that the Veteran's hearing was within 
normal limits or significantly better at that time."  
Moreover, this opinion did not specify the left versus the 
right ear.  As noted above, the Veteran's right ear hearing 
loss is service connected.  Because the audiologist who 
provided the January 2008 opinion acknowledged that her 
opinion was not based review of pertinent audiological 
findings from service and qualified the opinion accordingly, 
it is entitled to little probative value.  Similarly, the 
December 2008 examiner stated the percentage of hearing loss 
that is due to in-service noise exposure versus occupational 
exposure could not be determined.  However, such statement 
was rendered without review of the claims file and in-service 
audiograms, and does not specify the left versus right ear.  
As such, this statement is also entitled to little probative 
value.  See Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  
(Greater weight may be placed on one physician's opinion over 
another depending on factors such as reasoning employed by 
the physicians and the extent to which they reviewed prior 
clinical records and other evidence.)

To the extent that the Veteran himself believes that there is 
a medical nexus between his left ear hearing loss and his 
military service, it is now well established that lay persons 
without medical training, such as the Veteran, are not 
competent to opine on matters requiring medical expertise, 
such as if hearing loss is related to noise exposure in 
service.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 
(1992); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-
77 (Fed. Cir. 2007) (noting general competence to testify as 
to symptoms but not to provide medical diagnosis).  Thus, the 
Veteran's opinion on this matter is not competent medical 
evidence. 

In summary, hearing loss disability was not shown in the left 
ear in service, and the preponderance of the competent and 
probative evidence fails to link the left ear hearing loss to 
service, to include noise exposure therein.  Accordingly, the 
claim for service connection for left ear hearing loss is 
denied. 


Right Ear Hearing Loss

The Veteran has service-connected right ear hearing loss.  As 
noted above, service connection is not established for 
hearing loss in his left ear.  The Veteran is seeking a 
disability rating higher than the existing noncompensable 
rating for his right ear hearing loss.  He asserts that his 
hearing impairment has worsened over time.  In his March 2010 
hearing, he stated that he had difficultly understanding 
speech, especially when there was background noise.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  
Other applicable, general policy considerations are:  
interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2; 
resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of a veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods. 

Under the VA rating schedule, hearing impairment is evaluated 
based on audiological testing, including a puretone 
audiometry test and the Maryland 
CNC controlled speech discrimination test.  38 C.F.R. § 4.85.  
The puretone threshold average is the average of the puretone 
thresholds, in decibels, at 1000, 2000, 3000 and 4000 Hertz, 
shown on a puretone audiometry test.  38 C.F.R. § 4.85.  To 
find the appropriate disability rating based on test results, 
the puretone threshold average for each ear is considered in 
combination with the percentage of speech discrimination to 
establish a hearing impairment level, labeled from I to XI.  
See 38 C.F.R. § 4.85, Table VI.  The hearing impairment 
levels of both ears are then considered together to establish 
a disability rating for the hearing loss.  See 38 C.F.R. 
§ 4.85, Table VII.  If impaired hearing is service-connected 
in only one ear, in order to determine the percentage 
evaluation from Table VII, the nonservice-connected ear will 
be assigned a Roman Numeral designation for hearing 
impairment of I, subject to the provisions of 38 C.F.R. 
§ 3.383.  38 C.F.R. § 4.85(f).  

Outpatient treatment records reflect that the Veteran has 
hearing loss and wears hearing aids.

A December 2008 VA audiological evaluation revealed  puretone 
thresholds of 30, 35, 40, and 50 decibels at 1000, 2000, 3000 
and 4000 Hertz.  The puretone threshold average in the right 
ear was 39.  Speech audiometry revealed speech recognition 
ability of 96 percent in the right ear.  These results 
indicate that the Veteran exhibited Level I hearing acuity in 
the right ear according to Table VI.  See 38 C.F.R. § 4.85.  
Level I hearing acuity in the right ear, when considered with 
Level I hearing acuity in the nonservice-connected left ear, 
warrants a noncompensable evaluation according to Table VII.  
Id.  

This examination was conducted in accordance with 38 C.F.R. 
§ 4.85(a) and the examiner noted the Veteran's functional 
difficulty in hearing with background noise.  In addition, it 
was noted that the Veteran was retired; therefore, there is 
no impact on current employment.  Thus, the Board finds that 
the VA examination is adequate for rating purposes and is 
entitled to great probative value.  See Martinak v. 
Nicholson, 21 Vet. App. 447, 455-56 (2007).  

The Board concludes that the medical findings on examination 
are of greater probative value than the Veteran's allegations 
regarding the severity of his right ear hearing loss 
disability.  Accordingly, the Board finds that the 
preponderance of the evidence is against the claim for an 
increased rating for right ear hearing loss. 

The Board has also considered whether the Veteran's 
disability presents an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards such that referral to the 
appropriate officials for consideration of extra-schedular 
ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2008); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The 
threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 
(1993) ("[R]ating schedule will apply unless there are 
'exceptional or unusual' factors which render application of 
the schedule impractical.").  Here, the rating criteria 
reasonably describe the Veteran's disability level and 
symptomatology and provide for more severe disability than 
currently shown by the evidence; thus, his disability picture 
is contemplated by the rating schedule, and the assigned 
schedular evaluation is, therefore, adequate.  See Thun v. 
Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral 
for extraschedular consideration is not warranted. 


ORDER

Entitlement to service connection for left ear hearing loss 
is denied.

Entitlement to a compensable disability rating for right ear 
hearing loss is denied.


REMAND

The Veteran essentially contends that right knee disability 
began during service, or that it developed or worsened as a 
result of his service-connected low back disability.  Service 
connection may be granted on a secondary basis, when a 
disability is proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310(a) (2009).  
In addition, any increase in severity of a nonservice-
connected disease or injury that is proximately due to or the 
result of a service-connected disease or injury, and not due 
to the natural progress of the nonservice-connected disease, 
may be service-connected.  38 C.F.R. § 3.310(b) (2009).  In 
such cases, VA will determine and compensate the veteran for 
the degree of disability due to aggravation of the 
nonservice-connected disability by the service-connected 
disability.  38 C.F.R. § 3.310; see also Allen v. Brown, 7 
Vet. App. 439 (1995).

There is medical evidence that the Veteran had right knee 
pain and strains during service in 1978 and 1979, then had 
right knee pain again beginning about twenty years after 
service.  Medical imaging found meniscal tears in 2005 and 
2008, and the Veteran had right knee surgeries in 2005 and 
2008.  In 2008, a VA orthopedic surgeon who treated the 
Veteran stated that a limp caused by the Veteran's service-
connected low back disability would certainly aggravate the 
Veteran's right knee degenerative disease.  In an October 
2009 VA examination, the examiner concluded that there was no 
relationship between the Veteran's military service or lumbar 
pain and his meniscus injuries.  That examiner, however, did 
not address the question as to whether the back disability 
has aggravated the right knee disability.

The Board will remand the claim to develop additional 
evidence regarding claimed aggravation of the right knee 
disability by the service-connected low back disability.  The 
Veteran should have a new VA orthopedic examination, with 
review of the claims file, and the examiner should provide an 
opinion as to the likelihood that the back disability has 
aggravated the right knee disability.

The Veteran is seeking a TDIU because, he asserts, his 
service-connected disabilities make him unable to work.  VA 
regulations provide for the assignment of a TDIU when a 
veteran is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, and 
the veteran has certain combinations of ratings for service-
connected disabilities.  If there is only one such 
disability, that disability must be ratable at 60 percent or 
more.  If there are two or more disabilities, there must be 
at least one disability ratable at 40 percent or more, and 
sufficient additional disability to bring the combined rating 
to 70 percent or more.  38 C.F.R. § 4.16(a) (2009).  For 
purposes of the 60 percent or 40 percent disability, 
disabilities resulting from common etiology or a single 
accident will be considered as one disability.  Id.

In an October 2007 VA spine examination, the examiner 
concluded that the Veteran's low back disability made him 
unable to resume the physical duties of his occupation as a 
mechanic.  The examiner opined, however, that the Veteran 
should be able to maintain a sedentary occupation.  Due to 
developments since the RO denied the Veteran's TDIU claim in 
2007, the Board will remand the claim to seek additional 
evidence.  Significantly, in the Veteran's March 2010 
hearing, he asserted that his low back pain not only made him 
unable to stand for a prolonged period, but also made him 
unable to sit for a prolonged period.  In addition, effective 
in July 2008 the RO granted service connection for dysthymic 
disorder, and assigned a 30 percent disability rating.  Thus, 
an opinion as to the combined effects of his service-
connected disabilities on his potential employability should 
be obtained.

The Veteran also noted that he was turned down for vocational 
rehabilitation benefits due to unfeasibility.  The VA 
Vocational Rehabilitation file should be associated with the 
claims file and reviewed upon readjudication. 

Ongoing medical records should also be requested.  38 
U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 
2 Vet. App. 611 (1992) (VA medical records are in 
constructive possession of the agency, and must be obtained 
if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims 
file relevant VA treatment records dating 
since March 2010 from the Bay Pines VA 
Healthcare System.

2.  Associate the Veteran's VA Vocational 
Rehabilitation file with the claims file. 

3.  Schedule the Veteran for a VA 
orthopedic examination to address the 
question of aggravation of a right knee 
disability by a low back disability and to 
obtain an opinion as to his employability.  
The examiner must be provided with and 
review the Veteran's claims file in 
conjunction with the examination.   

a.	After examining the Veteran and 
reviewing the claims file, the 
examiner should express an opinion as 
to whether it at least as likely as 
not (50 percent probability or 
greater) that the Veteran's current 
right knee disability was aggravated 
(permanently worsened beyond the 
normal progression of the disorder) 
by the service-connected low back 
disability, including any limp 
attributable to the low back 
disability.  If the examiner 
concludes that the low back 
disability has aggravated the right 
knee disability, then the examiner 
should describe, and attempt to 
quantify, the aspects, portion, and 
extent of the current right knee 
disability that are due to 
aggravation caused by the low back 
disability.  The examiner should 
provide rationale for all opinions 
expressed.

b.	The examiner should also provide, 
after reviewing the claims file, an 
opinion as to whether the Veteran's 
service-connected lumbar spine 
fusion, sciatica of the right lower 
extremity, and radiculopathy of the 
left lower extremity, when considered 
with the effects of his service-
connected dysthymic disorder, 
tinnitus, and right ear hearing loss, 
render the Veteran unable to secure 
or follow a substantially gainful 
occupation.  [VA psychiatric and 
audiological examinations were 
completed in December 2008 and are 
contained in the claims file].  If 
the examiner determines that an 
additional examination is needed or 
referral of the claims file to a 
physician of a particular specialty 
is required to render the opinion, 
such examination or referral should 
be undertaken.  The examiner(s) 
should provide a rationale for all 
opinions expressed

4.  After completion of the above, review 
the expanded record and determine if the 
Veteran's remanded claims can be granted.  
If the claims remain denied, issue a 
supplemental statement of the case and 
afford the Veteran an opportunity to 
respond.  Thereafter, return the case to 
the Board for appellate review.

The Board intimates no opinion as to the ultimate outcome of 
this case.  The Veteran has the right to submit additional 
evidence and argument on the matters that the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


